DETAILED ACTION
The communication dated 3/28/2022 has been entered and fully considered.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-10, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ekbundit et al. U.S. Publication 2013/0042656 (henceforth referred to as Ekbundit).
As for claim 1, Ekbundit teaches a washing machine (paragraph [0023]; Fig. 1: part 10) comprising: a tub (paragraph [0023]; Fig. 1: part 22), equivalent to the claimed water tub; a basket (paragraph [0023]; Fig. 1: part 24), equivalent to the claimed rotating tub, rotatably installed in tub 22 (paragraph [0023]; Fig. 1); a drive arrangement (paragraph [0023]; Fig. 1: part 34), equivalent to the claimed driver, connected to basket 24 and configured to rotate basket 24 (paragraph [0023]; Fig. 1); a balance ring (paragraph [0028]; Fig. 1: part 56), equivalent to the claimed balancer, disposed at an upper portion of basket 24, balance ring 56 comprising a bottom configured to block a portion of wash water moving upward in basket 24 during operation of washing machine 10 (paragraphs [0025]-[0026] and [0028]; Figs. 1-3); and a plurality of fluid vanes (paragraph [0025]; Fig. 1: part 52), equivalent to the claimed rib, integrally formed with the bottom of balance ring 56 to at least partially block wash water moving in a substantially horizontal direction (paragraphs [0025]-[0026] and [0028]; Figs. 1-3).
As for claim 2, Ekbundit further teaches that plurality of fluid vanes 52 extend inwardly in a radial direction of a central axis of basket 24 (paragraph [0025]; Figs. 1-3).
As for claim 3, Ekbundit further teaches that plurality of fluid vanes 52 extend in a longitudinal direction of basket 24 from the bottom of balance ring 56 (paragraph [0025]; Figs. 1-3).
As for claim 7, Ekbundit further teaches that a bottom of plurality of fluid vanes 52 is substantially parallel to a bottom of basket 24 (paragraphs [0025]-[0026] and [0028]; Figs. 1-3).
As for claim 8, Ekbundit further teaches that plurality of fluid vanes 52 integrally formed with the bottom of balance ring 56 is one of a plurality of fluid vanes arranged at a same interval (paragraphs [0025]-[0026] and [0028]; Figs. 1-3).
As for claim 9, Ekbundit further teaches that plurality of fluid vanes 52 are disposed above through holes of basket 24 (paragraphs [0023], [0025]-[0026], and [0028]; Figs. 1-3).
As for claim 10, Ekbundit further teaches that one end of the bottom of balance ring 56 contacts basket 24 and an opposite end of the bottom of balance ring 56 does not contact basket 24 (paragraphs [0025]-[0026] and [0028]; Figs. 1-3).
As for claim 14, Ekbundit teaches a washing machine (paragraph [0023]; Fig. 1: part 10) comprising: a tub (paragraph [0023]; Fig. 1: part 22), equivalent to the claimed water tub; a basket (paragraph [0023]; Fig. 1: part 24), equivalent to the claimed rotating tub, rotatably installed in tub 22 (paragraph [0023]; Fig. 1); a drive arrangement (paragraph [0023]; Fig. 1: part 34), equivalent to the claimed driver, connected to basket 24 and configured to rotate basket 24 (paragraph [0023]; Fig. 1); a balance ring (paragraph [0028]; Fig. 1: part 56), equivalent to the claimed balancer, disposed at an upper portion of basket 24; and a deviation preventer comprising a plurality of fluid vanes (paragraph [0025]; Fig. 1: part 52), equivalent to the claimed plurality of ribs, configured to prevent abnormal vibration from occurring in basket 24, wherein plurality of fluid vanes 52 of the deviation preventer is formed around a bottom of balance ring 56 (paragraphs [0025]-[0026] and [0028]; Figs. 1-3).
As for claim 15, Ekbundit further teaches that plurality of fluid vanes 52 is integrally formed with the bottom of balance ring 56 to at least partially block movement of wash water (paragraphs [0025]-[0026] and [0028]; Figs. 1-3).
As for claim 16, Ekbundit further teaches that plurality of fluid vanes 52 extend in a radial direction of a central axis of basket 24 (paragraph [0025]; Figs. 1-3).
As for claim 17, Ekbundit further teaches that plurality of fluid vanes 52 extend in a longitudinal direction of basket 24 (paragraph [0025]; Figs. 1-3).
As for claim 18, Ekbundit further teaches that plurality of fluid vanes 52 are arranged with a same interval (paragraphs [0025]-[0026] and [0028]; Figs. 1-3).
As for claim 19, Ekbundit further teaches that plurality of fluid vanes 52 is formed at the upper portion of basket 24 and contact the bottom of balance ring 56 (paragraphs [0025]-[0026] and [0028]; Figs. 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 11-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ekbundit et al. U.S. Publication 2013/0042656 (henceforth referred to as Ekbundit).
Ekbundit teaches the features as per above.
As for claim 4, Ekbundit further teaches that plurality of fluid vanes 52 have a length in a direction of the central axis of basket 24 and the bottom of balance ring 56 has a length (paragraph [0025]; Figs. 1-3).
Ekbundit differs from the instant claims in failing to teach that the length of plurality of fluid vanes 52 in the direction of the central axis of basket 24 is no longer than the length of the bottom of balance ring 56. However, absent the demonstration of any new or unobvious results, the claimed sizes/ proportions are considered by Examiner to be prima facie obvious as a change in size/ proportion. It is old and well known to change sizes/ proportions, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, A. Changes in Size/ Proportion.
As for claim 5, Ekbundit further teaches that plurality of fluid vanes 52 have a cross section along a radial direction of the central axis of basket 24 (paragraph [0025]; Figs. 1-3).
Ekbundit differs from the instant claims in failing to teach that the cross section is substantially rectangular. However, absent the demonstration of any new or unobvious results, the claimed shape is considered by Examiner to be prima facie obvious as a change in shape. It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, B. Changes in Shape.
As for claim 6, Ekbundit further teaches that plurality of fluid vanes 52 have a lateral cross section (paragraph [0025]; Figs. 1-3).
Ekbundit differs from the instant claims in failing to teach that the cross section is substantially rectangular. However, absent the demonstration of any new or unobvious results, the claimed shape is considered by Examiner to be prima facie obvious as a change in shape. It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, B. Changes in Shape.
As for claims 11 and 20, Ekbundit differs from the instant claims in failing to teach that the bottom of balance ring 56 is substantially parallel to a bottom of basket 24. However, absent the demonstration of any new or unobvious results, the claimed shape is considered by Examiner to be prima facie obvious as a change in shape. It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, B. Changes in Shape.
As for claim 12, Ekbundit differs from the instant claims in failing to teach that the bottom of balance ring 56 is substantially perpendicular to a lateral surface of basket 24. However, absent the demonstration of any new or unobvious results, the claimed shape is considered by Examiner to be prima facie obvious as a change in shape. It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, B. Changes in Shape.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ekbundit et al. U.S. Publication 2013/0042656 (henceforth referred to as Ekbundit) in view of Kang et al. U.S. Publication 2013/0167596 (henceforth referred to as Kang).
Ekbundit teaches the features as per above. Ekbundit differs from the instant claims in failing to teach that balance ring 56 includes a liquid material.
Kang, however, teaches a similar washing machine (paragraph [0041]; Fig. 1: part 1). Kang teaches that the first balancer (paragraph [0049]; Fig. 1: part 33), equivalent to the claimed balancer, includes a liquid material (paragraph [0050]; Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the balance ring taught by Ekbundit with the liquid material taught by Kang to achieve the predictable result of a washing machine with a liquid material included in the balance ring as a mere substitution of equivalents. It is old and well known to substitute one functioning component, like a balance ring, for another equally-functioning balancer, due to size/space design criteria, the manufacturing expense thereof, or purely for aesthetics (See MPEP § 2144.06, II. Substituting Equivalents Known For The Same Purpose). All of the claimed elements were known in the prior art and one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known old elements into a single device would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711